Citation Nr: 1523174	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  14-00 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  In this decision, the Board grants service connection for tinnitus.  This represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the notification and assistance requirements, to include those set forth in Bryant v. Shinseki, 23 Vet. App. 488 (2010), is deemed to be harmless error and any further discussion of VA's responsibilities is not required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The Veteran contends that he currently has tinnitus, and that the tinnitus had its onset during his active service.  Specifically, the Veteran has reported that his tinnitus began during active service after he was exposed to large and small gunfire, helicopter noise, and grenade explosions.  See April 2014 Board hearing transcript.

Concerning evidence of a current disability, the Veteran is considered competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, his reports of tinnitus constitute competent evidence of a current tinnitus disability.

With respect to an in-service injury or disease, the service treatment records are absent for any complaint of or treatment for tinnitus during active service.  However, the Veteran has reported that he was exposed to gunfire and other combat-related noise without hearing protection.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in August 2011.  The Veteran's DD Form 214 reflects that he served in Vietnam, and that he was awarded a Combat Infantryman Badge, a Marksman Badge, and a Sharpshooter Badge.  His primary specialty was light weapons infantryman.  The awards and the Veteran's primary specialty demonstrate that the Veteran used firearms and engaged in combat during service.  Thus, the Veteran's reports of in-service combat-related noise exposure without hearing protection are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b).  Accordingly, despite the absence of contemporaneous records of such an injury, the Board finds that the Veteran incurred an in-service injury consisting of acoustic trauma.

Evidence of record addressing the possible relationship between the Veteran's current tinnitus and his in-service injury includes the Veteran's statements and a December 2010 VA audiological opinion.  The December 2010 VA examiner opined that the Veteran's tinnitus is less likely than not related to the in-service noise exposure.  As a rationale for the opinion, the examiner explained that the service treatment records show that the Veteran's puretone hearing thresholds were within normal limits both at entrance into service and at separation, and that the Veteran denied hearing loss both at entrance and at separation.

The Board reiterates that the Veteran is considered competent to report tinnitus.  See Charles, 16 Vet. App. 370.  In addition, the Veteran has been consistent in his reports of experiencing tinnitus since active service.  Furthermore, private medical records from the DuPont Company show that, during a June 1991 audiological examination, the Veteran endorsed occasional ringing in the ears.  Moreover, although the Veteran did deny hearing loss and ear, nose, and throat trouble in a November 1967 report of separation medical history, he did not specifically deny having tinnitus.  Given the consistency of the Veteran's reports of tinnitus since active service, the June 1991 audiological examination, and the lack of evidence to the contrary, the Board finds that his statements regarding chronic symptoms of tinnitus since active service are credible.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The December 2010 VA examiner provided a negative nexus opinion based on the lack of complaint of or treatment for tinnitus during service, and on the Veteran's denial of hearing loss on separation from service.  However, the opinion is contrary to the Veteran's competent and credible statements otherwise documented in the record.  Additionally, the examiner's opinion does not reflect consideration of the possibility of delayed-onset tinnitus, and was provided prior to the private medical records from DuPont Company being associated with the claims file.  Given these deficiencies, the Board finds that the VA examiner's negative nexus opinion is not due any more probative value than the Veteran's statements indicating the tinnitus had its onset during his active service and has continued ever since.  As such, the evidence is at least in relative equipoise as to whether the Veteran's tinnitus had its onset during his active service.  The Board must therefore resolve the benefit of the doubt in the Veteran's favor, and conclude that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran asserts that he has a current hearing loss disability that is causally related to his in-service exposure to combat-related noise, including large and small gunfire and grenade explosions, without hearing protection.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in August 2011.  At the April 2014 Board hearing, the Veteran testified that his hearing loss is currently "in a range that I didn't know that it was actually hearing loss until I was told."  When asked at the hearing when he first noticed hearing loss, the Veteran responded, "I don't know.  It seems like it's getting worse now, but . . . it had to have been . . . gradual."

The December 2010 VA examination report reflects that the Veteran has current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  In addition, as noted above, the Veteran has presented competent and credible evidence of an in-service injury of acoustic trauma.  Therefore, the issue remaining for consideration is whether there is a causal relationship between the current disability and the in-service injury.  See 38 C.F.R. § 3.303 (2014).

The Veteran was provided the December 2010 VA examination to determine whether such a causal relationship exists.  The December 2010 VA examiner reviewed the Veteran's claims file.  The examiner noted a chief complaint of hearing loss, and acknowledged the Veteran's report of in-service noise exposure.  The examiner performed audiological testing and opined that it is less likely as not that the Veteran's hearing loss began during his military duty due to loud noise exposure.  As a rationale for this opinion, the VA examiner stated, "[the Veteran's] C-file reveals puretone hearing thresholds are within normal limits at both his ears in 1965 and in 1967.  His self-report at both times of hearing testing were 'no hearing loss.'"  Thus, the VA examiner's negative nexus opinion was based on the Veteran's normal hearing upon testing both at entrance and separation, and the Veteran's denial of hearing loss both at entrance and separation.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  The absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Here, the VA examiner's only rationale for opining that the Veteran's bilateral hearing loss is less likely than not related to the Veteran's active service is that the Veteran's hearing was normal at the time of entrance to and separation from active service, and that the Veteran denied hearing loss both on entrance and at separation.  There is no indication that the VA examiner considered the Veteran's statements regarding his history of in-service noise exposure.  Furthermore, there is also no indication that the VA examiner considered the possibility of delayed-onset bilateral hearing loss.  Therefore, the examiner's opinion is inadequate, and a remand is warranted to obtain an adequate addendum VA opinion as to the etiology of the Veteran's bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board observes that a report of enlistment medical examination dated September 1965 shows audiometric results, measured in ASA units with ISO units shown in parenthesis, of: 5 (20) decibels (dB) at 500 Hertz (Hz), -5 (5) dB at 1000 Hz, -5 (5) dB at 2000 Hz, -5 (5) dB at 3000 Hz, -5 (0) dB at 4000 Hz, and 5 (15) dB at 6000 Hz in the right ear; and 0 (15) dB at 500 Hz, -10 (0) dB at 1000 Hz, -5 (5) dB at 2000 Hz, 0 (10) dB at 3000 Hz, 0 (5) dB at 4000 Hz, and 10 (20) dB at 6000 Hz in the left ear.  A report of separation medical examination dated November 1967 shows audiometric results, measured in ISO units, of 0 dB at 500 Hz, 5 dB at 1000 Hz, 0 dB at 2000 Hz, and 10 dB at 4000 Hz in the right ear; and 5 dB at 500 Hz, 0 dB at 1000 Hz, 5 dB at 2000 Hz, and 5 dB at 4000 Hz in the left ear.  Although the readings do not reflect hearing loss for VA purposes per 38 C.F.R. § 3.385 at entrance or separation from service, they do reflect an upward 10-decibel shift during service at 4000 Hz in the Veteran's right ear.  On remand, the VA examiner should address the significance, if any, of this 10-decibel shift.

In addition, the Board observes that the December 2010 VA examination does not reflect consideration of the private medical records from the DuPont Company because those records were not associated with the claims file until after the examination was performed.  Those records include audiological testing dating from March 1963 to June 1991.  On remand, the VA examiner should discuss the significance, if any, of the audiological testing contained in the private medical records from the DuPont Company.

Finally, the Veteran's testimony at the April 2014 Board hearing suggests that there may be outstanding VA treatment records, to include from the Wilmington VA Medical Center, relevant to the Veteran's bilateral hearing loss.  On remand, any outstanding VA treatment records relevant to the Veteran's bilateral hearing loss must be obtained and associated with the record.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all outstanding VA treatment records relevant to the matter being remanded, to include from the Wilmington VA Medical Center.

2.  Provide the Veteran's claims file and a copy of this Remand to the examiner who conducted the December 2010 VA examination or, if that examiner is unavailable, to another suitably qualified VA examiner, for an opinion concerning the etiology of the Veteran's bilateral hearing loss.  After a review of the claims file, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is caused by or related to his active service.  In rendering the requested opinion, the examiner must consider the Veteran's assertions that he was exposed to combat-related noise, including large and small gunfire and grenade explosions, without hearing protection.  The examiner should assume that these assertions are true, and that the Veteran did in fact suffer from acoustic trauma during his active service.


The examiner must note that, under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner should discuss the significance, if any, of the upward 10-decibel threshold shift at 4000 Hertz in the right ear shown between the Veteran's September 1965 entrance medical examination and his November 1967 separation medical examination.

The examiner should also discuss the significance, if any, of the audiological testing dating from March 1963 through June 1991 contained in the private treatment records from the DuPont Company.

A complete rationale should be provided for any opinion given.

3.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection for bilateral hearing loss may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


